Title: From Alexander Hamilton to Aaron Ogden, 9 May 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir
            NY. May 9. 1800
          
          You will provide without delay three pendulums to vibrate seventy five, one hundred, and one hundred and twenty times in a minute—Col. Smith wrote to me some time since that he was making a provision of this kind—You will ascertain what he has whether he has done this, and if he has, measure provide make such provision only as will supply the deficiency
           Col. Ogden 
        